Citation Nr: 0626276	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  03-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  It was remanded by the Board in June 
2005. 


FINDING OF FACT

The veteran's service-connected PTSD disorder is 
characterized by occupational and social impairment, as well 
as insomnia, anxiety, depression, motivational and mood 
problems, emotional numbness, treatment with psychotropic 
medications with only partial relief, a "restricted" 
effect, below average social functioning, and social 
withdrawal; and the GAF scores assigned ranged from 45-50, 
indicative of serious symptoms of impairment.  The evidence 
of record shows no suicide ideation, no obsessive rituals, no 
illogical speech, no panic, no disorientation as to time or 
place, and very little evidence of irritability or unprovoked 
violence.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
greater, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

The issue on appeal arises from a claim for an increased 
rating received in April 2002.  As a result, only the present 
level of disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD disorder is currently rated at 30 percent 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The veteran 
alleges that his PTSD condition has worsened over time.  

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The next higher rating of 50 percent for a depressive 
disorder under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  

The evidence of record is consistent with a higher 50 percent 
rating.  In this respect, the most recent November 2005 VA 
psychiatric examination demonstrates occupational and social 
impairment with reduced reliability and productivity.  The 
examiner indicates that the veteran has not worked since 
1993.  The veteran has insomnia, a "restricted" effect, 
depressed mood, below average social functioning, and is 
socially withdrawn.  The impression is that the veteran is in 
need of "supportive psychotherapy."  

The evidence of record, as a whole, attributes his 
unemployment since 1993 to his PTSD combined with his 
nonservice-connected knee and neck disorders.  Prior VA 
examinations conducted in June 2001 and May 2002, and VA 
outpatient treatment records from 2001 to 2005, demonstrate 
that the veteran's condition has worsened slightly over time.  
These records record motivational and mood problems, 
emotional numbness, and treatment with psychotropic 
medications with only partial relief.  For the past 30 years, 
he also battled with alcohol and drug dependence.  Most 
significantly, his GAF scores have ranged from 45 to 50, 
indicative of serious symptomatology. 

The Board finds that the nonservice connected disorders 
clearly cause the veteran severe problems.  The VA evaluation 
of June 2004 clearly indicates that his drug abuse problem 
continues.  However, the overall disability picture supports 
a higher rating, even though several of the criteria provided 
for a 50 percent rating are not present. 38 C.F.R. § 4.7.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating 
criteria provide guidance as to the severity of symptoms 
contemplated for each rating).

However, the evidence of record does not warrant a disability 
rating greater than 50 percent. Id.  Specifically, the 
November 2005 examiner documented that the veteran currently 
is in a relationship with his girlfriend, and previous 
examiners have noted he has sustained relationships with his 
two children.  Thus, on some level, the veteran is able to 
maintain effective personal relationships.  In addition, the 
VA examiners have indicated there is no suicide ideation, no 
obsessive rituals, no illogical speech (speech was mostly 
normal), no panic, no disorientation as to time or place, and 
very little evidence of irritability or unprovoked violence.  
By in large, the examiners have recorded normal personal 
hygiene and appearance, and have noted that the veteran is 
able to care, feed, and bathe himself without assistance.  
Overall, the Board must find that the VA examinations and VA 
medical records from 2001 to 2005 provide evidence against an 
increased rating beyond 50 percent.  

Absent evidence of symptoms indicating a higher severity of 
psychiatric dysfunction, the Board finds that the 
preponderance of the evidence only supports a disability 
rating of 50 percent, but no higher.  38 C.F.R. § 4.3.     
    
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002 and July 2005, the RO advised the veteran 
of the evidence needed to substantiate his increased rating 
claim and explained what evidence VA was obligated to obtain 
or to assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the July 2003 statement of the case (SOC) includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  38 C.F.R. § 3.159.  
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the fourth and final element of notice, the 
July 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  

The Board observes that the RO issued its initial VCAA notice 
in May 2002, before the July 2002 adverse determination on 
appeal.  Pelegrini, 18 Vet. App. at 120.  Although the RO 
provided the veteran with supplemental information in the 
July 2005 VCAA letter, there is no indication or allegation 
that doing so resulted in prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

Since a disability rating and effective date have already 
been granted for PTSD, the lack of notice provided under the 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), is 
harmless error.  In this decision, the Board has granted an 
increased 50 percent rating for PTSD.  If the effective date 
the RO assigns for the 50 percent rating differs from the 
current effective date assigned (March 13, 1998), then the RO 
must ensure that the veteran receives VCAA notice in 
compliance with Dingess when effectuating the award.   

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and VA treatment records.  In addition, the 
veteran was afforded several VA psychiatric examinations.  
There is no indication in the claims folder that the veteran 
has provided a signed VA authorization for the release of any 
private medical records.  In addition, the case was remanded 
to provide the veteran with a more current VA examination and 
VCAA notice.  Neither the veteran nor his representative has 
indicated that any further evidence remains outstanding.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
June 2005 remand.

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

A disability rating of 50 percent for PTSD is granted.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


